Name: Commission Regulation (EEC) No 1811/82 of 7 July 1982 varying for the 1982/83 marketing year the closing date for the submission in Italy of declarations of areas sown to seedflax
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 201 /22 Official Journal of the European Communities 8 . 7 . 82 COMMISSION REGULATION (EEC) No 1811/82 of 7 July 1982 varying for the 1982/83 marketing year the closing date for the submission in Italy of declarations of areas sown to seedflax whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to CounciJ Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 2 (4) thereof, Whereas Article 8 ( 1 ) of Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (2), as amended by Regulation (EEC) No 534/81 (3), provides that every producer of oilflax shall by 15 June of each year submit a declaration of the areas sown by him that year ; whereas in Italy administrative difficulties have made it impossible to comply with this time limit in respect of the 1982/83 marketing year ; whereas the date in question for that year should therefore be deferred in this Member State until 15 July 1982 ; By way of derogation from Article 8 ( 1 ) of Regulation (EEC) No 1799/76, declarations in respect of the 1982/83 marketing year of areas sown to seedflax shall be submitted in Italy not later than 15 July 1982. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 67, 15 . 3 . 1.976 , p . 29 . (2) OJ No L 201 , 27 . 7 . 1976, p . 14 . (3) OJ No L 54, 28 . 2 . 1981 , p . 60 .